Exhibit 10.2

Delcath Systems, Inc.

EMPLOYEE CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT

AGREEMENT (“Agreement”) made this                  day of
                         20    , between Delcath Systems, Inc., and its
predecessors, divisions, affiliates, successors, and assigns (the “Company”),
and                                                  , residing at
                                              (“Employee”).

WHEREAS, the Company wishes to obtain reasonable protection of its confidential
business and technical information which it has developed, acquired and/or is or
may be developed or acquired by the Company at substantial expenses, and

WHEREAS, the Company wishes to obtain reasonable protection against unfair
competition during the Employees employment by the Company and following
termination of the Employee’s employment by the Company and to further protect
against unfair use of its confidential business and technical information the
Company desires to have Employee execute this Agreement, and

WHEREAS, the Employee is willing to execute this Agreement and grant the Company
the benefits of the restrictive covenants contained herein.

For and in consideration of the continued employment of Employee by the Company
and compensation and benefits paid to Employee and hereafter to be paid to
Employee by the Company, Employee agrees as follows:

 

  1. NO PRIOR CONFLICTING CONTRACTS.

Employee represents that Employee’s employment or potential employment by the
Company is not in violation of any contract or covenants to which Employee is a
party with any employer, entity, or person. Employee agrees not to use or
disclose in Employee’s work with the Company any secret or confidential
information of others, including prior employers, unless such information is
rightfully possessed by the Company.

 

  2. DEFINITIONS

(a) Confidential Information. For purposes of this Agreement, the term
“Confidential Information” means information that is not generally known to the
public and that is used, developed, or obtained by the Company in connection
with its business, including, but not limited to, information, observations, and
data obtained by Employee while employed by the Company thereof concerning
(i) the business or affairs of the Company, (ii) products or services,
(iii) fees, costs, compensation, and pricing structures, (iv) designs,
(v) specifications (including, but not limited to, supplier specifications);
(vi) clinical trial data; (vii) analyses, (viii) drawings, photographs and
reports, (ix) computer software, including operating systems, applications, and
program listings, (x) flow charts, manuals, and documentation, (xi) data or data
bases, (xii) accounting and business methods, (xiii) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (xiv)



--------------------------------------------------------------------------------

customers and clients and customer or client lists, (xv) other copyrightable
works, (xvi) all production methods, processes, technology, and trade secrets,
and (xvii) all similar and related information in whatever form. Confidential
Information will not include any information that has been published (other than
a disclosure by Employee in breach of this Agreement) in a form generally
available to the public prior to the date Employee proposes to disclose or use
such information. Confidential Information will not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

(b) Work Product. For purposes of this Agreement, the term “Work Product” means
all inventions, innovations, improvements, technical information, systems,
software developments, discoveries, methods, designs, processes, analyses,
drawings, reports, service marks, trademarks, trade names, logos, and all
similar or related information (whether patentable or unpatentable,
copyrightable, registerable as a trademark, reduced to writing, or otherwise)
that relates to the Company’s actual or anticipated business, research and
development, or existing or future products or services and which are conceived,
developed, or made by Employee (whether or not during usual business hours,
whether or not by the use of the facilities of the Company, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed, or made prior to the effective date of
this Agreement) together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.

 

  3. CONFIDENTIALITY REQUIREMENTS.

(a) Employee acknowledges and agrees that, as a result of the nature of the
Company’s business and the nature of Employee’s position with the Company,
Employee has been or will come into contact with, and will have access to,
Confidential Information belonging to the Company. Employee acknowledges that
the aforementioned Confidential Information is unique and not generally known to
the public with respect to the Company and has been developed, acquired, and
compiled by the Company at its great effort and expense.

(b) Employee further acknowledges and agrees that any disclosure or use of the
Company’s Confidential Information by Employee, other than in connection with
the Company’s business or as specifically authorized by the Company, will be or
may become highly detrimental to the business of the Company, and serious loss
of business and damage to the Company will or may result.

(c) Accordingly, Employee agrees to hold all Confidential Information in the
strictest confidence and agrees to safeguard and not use, disclose, divulge or
reveal the Company’s Confidential Information to any person, either during
Employee’s employment or at any time after the termination of Employee’s
employment with the Company, without specific prior written authorization from
an executive officer of the Company. If Employee is an executive officer of the
Company, Employee must obtain prior written authorization from the Chief
Executive Officer.

(d) Employee further agrees to promptly deliver to the Company, upon the
termination of Employee’s employment with the Company, or at any other time as
the Company

 

2



--------------------------------------------------------------------------------

may so request, all Company property, including but not limited to laptops,
personal digital assistants (PDAs), and cell phones, and all documentation,
memoranda, notes, customer lists, records, reports, blueprints, software,
drawings, computer disks, programs, and any other documents (and all copies
thereof) containing Confidential Information or relating to the Company’s
business and any property associated therewith, which Employee may then possess
or have under Employee’s control.

 

  4. WORK PRODUCT REQUIREMENTS.

(a) All Work Product that Employee may have conceived, developed, made,
discovered, invented or originated during his/her employment by the Company
prior to the Effective Date, during Employee’s employment with the Company, or
at any time in the period of twelve (12) months after termination of Employee’s
employment, shall be deemed work for hire and shall be the exclusive property of
the Company, as applicable. Employee hereby assigns all of Employee’s right,
title, and interest in and to such Work Product to the Company, including all
intellectual property rights therein.

(b) Employee shall promptly disclose all Work Product to the Company, shall
execute at the request of the Company any assignments or other documents the
Company may deem necessary to protect or perfect its rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending, and
enforcing the Company’s rights therein. Employee hereby appoints the Company as
Employee’s attorney-in-fact to execute on Employee’s behalf any assignments or
other documents deemed necessary by the Company to protect or perfect the
Company’s rights to any Work Product.

 

  5. NON-COMPETITION.

(a) Employee acknowledges and agrees that the Company has invested and will
invest substantial time, effort, resources and finances in the research,
development and commercialization of the Company’s product(s) and is engaged in
a highly competitive business and that, by virtue of the position in which
Employee is employed, he or she will help create and will be given access to
Confidential Information. If the Employee engages in any business that is
competitive with the Company it will cause great and irreparable harm to the
Company, the monetary loss from which would be difficult, if not impossible, to
measure.

(b) Consequently, Employee covenants and agrees that so long as Employee is
employed by the Company, and for a period of one (1) year following termination
of Employee’s employment with the Company, whether such termination is voluntary
or involuntary, Employee will not, directly or indirectly (whether as an
individual for Employee’s own account, or as a partner, joint venturer,
employee, agent, consultant or sales representative, officer, director or
shareholder of any entity or otherwise), engage in, enter the employ of, render
any services to, have any ownership interest in, nor participate in the
financing, operation, management or control of, any Competing Business, or in
any manner compete with the Company, in any country in which the Company does
business, without the Company’s specific written consent to do so. “Competing
Business” shall mean any enterprise, activity, or business that competes with
the Company in any of its or their material businesses, including, without
limitation, the research, design, development, identification, manufacture,
marketing, or sales of targeted regional cancer or infectious disease drug
delivery systems.

 

3



--------------------------------------------------------------------------------

The restrictions contained in this section shall not prevent Employee from
accepting employment with a large diversified organization with separate and
distinct divisions that do not compete, directly or indirectly, with the
Company, as long as prior to accepting such employment the Company receives
separate written assurances from the prospective employer and from Employee,
satisfactory to the Company, to the effect that Employee will not render any
services, directly or indirectly, to any division or business unit that
competes, directly or indirectly, with the Company. During the restrictive
period set forth in this section, Employee will inform any new employer, prior
to accepting employment, of the existence of this Agreement and provide such
employer with a copy of this Agreement.

Nothing in this Agreement shall be construed to prevent or otherwise restrict or
limit the Employee from owning shares and investing (as a passive investor),
directly or indirectly, in the stock of any publicly traded competing
corporation whose shares are listed on a national securities exchange or traded
in the over-the-counter market, but only if Employee does not own more than an
aggregate of one percent (1%) of the outstanding stock of such corporation.

 

  6. NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES.

(a) Employee acknowledges and agrees that, during the course of Employee’s
employment by the Company, Employee may come into contact with and become aware
of some, most, or all of the Company’s customers and employees, past, present,
and prospective, and their names and addresses, as well as other information
about the customers and employees not publicly available. Employee further
acknowledges and agrees that the loss of such customers and employees may cause
the Company great and irreparable harm.

(b) Consequently, Employee covenants and agrees that, if Employee’s employment
with the Company terminates, whether such termination is voluntary or
involuntary, Employee will not, for a period of one (1) year following such
termination, directly or indirectly (whether as an individual for Employee’s own
account, or as a partner, joint venturer, employee, agent, consultant or sales
representative, officer, director or shareholder of any entity or otherwise),
solicit or attempt to solicit to do business that would compete with the Company
in any of its or their material businesses, including, without limitation, the
research, design, development, identification, manufacture, marketing, or sales
of targeted regional cancer or infectious disease drug delivery systems.

(c) Employee also agrees that, for a period of one (1) year following
termination of Employee’s employment with the Company, whether such termination
is voluntary or involuntary, Employee will not, directly or indirectly (whether
as an individual for Employee’s own account, or as a partner, joint venturer,
employee, agent, consultant or sales representative, officer, director or
shareholder of any entity or otherwise), solicit or attempt to solicit any then
current employee of the Company to leave employee’s employment with the Company
to become employed by any person, firm, corporation, or other entity.

 

  7. ENFORCEMENT OF COVENANTS.

(a) Employee acknowledges that a breach by Employee of any of the terms of this
Agreement will result in material, irreparable injury to the Company for which
any remedy at law will not be adequate. Moreover, it will not be possible to
measure damages for such

 

4



--------------------------------------------------------------------------------

injuries precisely and, in the event of such a breach or threat of breach, the
Company shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining Employee from engaging in
activities prohibited by this Agreement, together with such other relief as may
be required to enforce specifically any of the terms of this Agreement. Employee
consents to such temporary, preliminary, or permanent injunctive relief. Nothing
in this Agreement shall be construed as prohibiting the Company from pursuing
any other available remedies for breach or threatened breach of this Agreement,
including recovery of damages, court costs, and attorneys’ fees.

(b) If the Company is required to enforce any of its rights hereunder through
legal proceedings, Employee shall reimburse the Company for all reasonable
costs, expenses, and attorneys’ fees incurred by the Company in connection with
the enforcement of its rights hereunder.

(c) Employee understands and agrees that nothing in this Agreement creates a
contract, express or implied, of employment for any specified period. Employee’s
employment may be terminated by Employee or the Company at any time and for any
reason or no reason, unless expressly limited by a separate writing executed by
both the Company and Employee.

(d) If one or more provisions of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal, or unenforceable, Employee agrees
the validity, legality, and enforcement of the remaining provisions of the
Agreement shall not in any way be affected or impaired. Employee also agrees
that the language contained in Sections “3”, “4”, “5” and “6” of the Agreement
is reasonable in scope and that Employee will not raise any issue regarding the
reasonableness of the Agreement as a defense in any proceeding to enforce the
Agreement. If a court determines that the language contained in Sections “3”,
“4”, “5” and “6” of the Agreement is not reasonable, the parties agree that the
court may modify such provisions to the maximum period of restriction,
activities, term, or geographic scope that the court deems reasonable.

 

  8. WAIVER OF BREACH.

The waiver by the Company of a breach of any provision of this Agreement by
Employee shall not operate or be construed as a waiver of any subsequent breach
by Employee, and the failure of the Company to take action against any other
employee(s) for similar breach(es) on their part, shall not be construed as a
waiver of a breach by Employee.

 

  9. AGREEMENT BINDING.

This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company, and the heirs, executors, and administrators of
Employee. The Company shall have the right to transfer and assign all or any
portion of its rights and obligations hereunder to any third party.

 

  10. APPLICABLE LAW AND CHOICE OF FORUM.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties, being desirous of having any disputes
resolved in a forum having a substantial body of law and experience with matters
contained herein, and the parties

 

5



--------------------------------------------------------------------------------

having a substantial connection with the State of New York, agree that any
action or proceeding with respect to this Agreement shall be brought in a state
or federal court located within the State of New York. The parties consent to
the personal jurisdiction of the state and federal courts of New York should a
legal action to enforce this Agreement be necessary.

 

  11. MODIFICATION.

This Agreement may only be modified by the express written consent of both
parties.

 

  12. ENTIRE AGREEMENT.

This Agreement constitutes the entire understanding between Company and Employee
with respect to the subject matter hereof and supersedes and replaces all prior
contracts, agreements and understandings related to the same subject matter
between the parties.

 

  13. SECTION HEADINGS

The section headings appearing in this Agreement are inserted only as a matter
of convenience and in no way define, limit, construe or describe the scope or
extent of such section or in any way affect such section.

I have read and understand this Agreement and I agree to abide by its terms.

 

[EMPLOYEE]    DELCATH SYSTEMS, INC.

 

(Signature)

  

 

(Signature)

 

Date

  

 

Name

 

Witness

  

 

Title

  

 

Date

 

6